 198DECISIONS OFNATIONALLABOR RELATIONS BOARDGood Samaritan Hospital,a/k/a' Good SamaritanHome for the AgedandBuilding Service Employ-ees Union Local 50,affiliated with Service Employ-ees International Union,AFL-CIO,'PetitionerandDrexel Home, Inc. Service Employees Internation-al Union,AFL-CIOCalifornia Nurses' AssociationAmerican Nurses' Association,Intervenors'Case14-RC-61 10August 27, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, MCCULLOCH,BROWN, ANDJENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Hearing Officer Karl A.Sauber of the National Labor Relations Board. Follow-ing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations and Statements of Procedure, Series 8, asamended, the case was transferred to the Board fordecision.Briefs have been filed by the Employer,Petitioner, Intervenors Service Employees Internation-alUnion, AFL-CIO, California Nurses' Association,and American Nurses' Association, and by the Ameri-can Federation of Labor and Congress of IndustrialOrganizations and the American Association ofHomes for the Aging asamid curiae.'The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is a private, church-related, chari-table, nonprofit, 215-bed institution licensed by theState of Missouri as a practical nursing home, andby the City of St. Louis as a home for the aged.It is affiliated with, but not controlled by, the UnitedChurch of Christ, and offers domiciliary and skillednursing care services to both paying and charity resi-dents who are drawn almost exclusively from theSt.Louis area, and who have met the Employer'sadmission requirements that they be at least 70 yearsof age, ambulatory, and in good health for theirThe Employer's name appears as amended at the hearingPetitioner's name appears as amended at the hearingIntervenors herein intervened on the basis of their substantial interestin the Board's review of the policy issue of whether the Board shouldassert jurisdiction over nonprofit nursing homes and related facilitiesRequests for oral argument are hereby denied, as the record andbriefs adequately present the issues and positions of the parties andamidcuriaeage. Its medical staff consists of one physician whois on 24-hour call and who visits the Employer severaltimes weekly. Its skilled nursing care services areprovided on a continuous basis in a 32-bed sectionof its facility under the supervision of registered nurses,licensed practical nurses, and other personnel normallyassociatedwith such extended care facilities. Thissection also is qualified under Medicare as an extendedcare facility, and Medicare payments are made directlyor indirectly to the Employer during a resident'sconfinement to this section. Inasmuch as the Employerisnot a vendor under the Medicaid program,' itdoes not participate therein directly, but instead ispaid an undisclosed amount by such of its 42 residentseligibleunder the program as have utilized theEmployer's medical and nursing services.During 1968, the Employer grossed approximately$568,000 in resident charges, including $92,000 inpayments from various agencies for charity patients,and, from all sources, earned total revenues exceeding$892,000. Of the $568,000 received in resident charges,approximately $111,000, or about 20 percent, wasearned by its nursing care section through varioussources, includingmedicare payments. During thissame period, its direct and indirect purchases of goodsand supplies from outside the State of Missouriapproximated $16,000.The Employer urges the Board to decline to assertjurisdiction over it because, it contends, its nonprofitreligiously affiliated operation is noncommercial innature, and because it is not "truly a nursing home."We find no merit in these contentions, all of whichpreviously have been raised, considered, and rejectedinDrexel Home, Inc.,182 NLRB No. 151.We determined, inDrexel,wherein jurisdiction wasasserted over a nonprofit health-care operation func-tioning as an extended care facility, that inasmuchas the operations of nonprofit extended care facilitiesare analogous to, and substantially affect commercein the same manner as, similar proprietary health-care facilities,6 an employer's nonprofit status doesnot provide a proper ground on which to declineto assert jurisdiction over such an operation. Thisconclusion is fully applicable to the Employer's extend-ed care facility which clearly falls within the categoryover which jurisdiction was asserted inDrexel'andwhich, by virtue of its direct and indirect purchasesand its participation in the nationally oriented medi-'A public assistance welfare programwhich providescertainmedicalbenefits to medicallyindigent persons regardless age`SeeUniversityNursingHome,Inc,168NLRB No 53,whereinjurisdiction was assertedover for-profitnursing home and relatedfacilities'"An establishment with permanent facilities that include inpatientbeds, and with medical services,including continuous nursing services,to provide treatment to patients who require inpatient care but whodo not require hospital services "185NLRB No. 86 GOOD SAMARITAN HOME FOR THE AGEDcare program, exerts a similar and substantial impacton commerce which is not affected significantly byitsnonprofit status, its religious affiliation, or itstitle.Accordingly, as the Employer receives in excessof $100,000 in gross revenues per annum, we findthat it will effectuate the purposes of the Act toassert jurisdiction over the Employer's extended carefacility.'2.Petitioner claims to represent certain of theEmployer's employees.3.A question affecting commerce exists concerningthe representation of certain of the Employer's employ-ees within the meaning of Section 9 (c)(1) and Section2(6) and (7) of the Act.4. Petitioner seeks to represent a unit of "all employ-ees . . . excluding office clerical and professionalemployees, guards and supervisors as defined in theAct." The Employer agrees basically with the forego-ing unit and, by stipulation, the parties agreed toexclude also, as supervisors, the Employer's adminis-trator,assistant administrator,director of nurse serv-ices, the supervisor of both housekeeping and foodmanagement departments, two of the Employer's fivelicensed practical nurses, and, as professional employ-ees, the Employer's three registered nurses.Each of the two licensed practical nurses (LPNs)stipulated to be excluded are in charge of a workshiftwhere they direct the work of three or fournurses aides.The remaining LPNs stipulated to be199included in the unit "are not permitted under theMedicare licensing to be Charge Nurses."Therefore, we find, in accord with the agreementof the parties and in the absence of affirmative evidenceto the contrary, that the following employees of theEmployer constitute a unit appropriate for the purpos-es of collective bargaining within the meaning ofSection 9(b) of the Act.All employees of the Employerat itsSt.Louis,Missouri, location, excluding the administrator,assistant administrator, director of nurse services,the supervisor of both housekeeping and foodmanagement departments,registered nurses, suchlicensed practical nurses as are designated as,and carry out the duties of, charge nurses, officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.[Direction of Elections omitted from publication.]DrexelHome, Inc, supra,See alsoBethany Home For The Aged,185 NLRB No 85,a case companion to this proceeding'in order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote,allparties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NL R B v Wyman-GordonCompany394 U S 759 Accordingly, it is hereby directed that anelection eligibility, list containing the names and addresses of all theeligible voters must be filed by the Employer with the Regional Directorfor Region 14 within 7 days of the date of this Decision and Directionof ElectionThe Regional Director shall make the list available to allparties to the electionNo extension of time to file the list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filed